60 N.Y.2d 887 (1983)
I. Janvey & Sons, Inc., Respondent,
v.
County of Nassau et al., Respondents, and Halbro/Control Industries, Inc., Appellant.
Court of Appeals of the State of New York.
Argued October 19, 1983.
Decided November 22, 1983.
Jack E. Hollenberg and Bruce H. Belsky for appellant.
A. Thomas Levin for I. Janvey & Sons, Inc., respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*889MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the judgment of Special Term reinstated.
It was petitioner's burden to establish that the contract had been improperly awarded to Halbro. The petition charged that Halbro's bid failed to include required spectrophotometer prints and that its products did not meet performance standards. The papers submitted to Special Term established, however, that Halbro submitted prints as required by the bid notice and failed to indicate in what respects its products did not meet the bid specifications. Moreover, the bids having been solicited on the basis of Johnson products "or equal," and petitioner having submitted bids for Johnson products, the conclusory statement of the county's buyer that petitioner was the only vendor meeting specifications was not binding on the commissioner and was not sufficient to meet petitioner's burden.
Order reversed, with costs, and judgment of Supreme Court, Nassau County, reinstated in a memorandum.